Title: To James Madison from Patrick Mullony, 26 June 1802
From: Mullony, Patrick
To: Madison, James


					
						Sir!
						Cadiz 26th. June 1802.
					
					I have just received the enclosed Pacquet from William Willis Esqr. of Barcelona, & lose 

no time in forwarding same by Capt Robt. C. Gardner, of the Brig Christiana & andrew on the 

point of sailing for Philadelphia.
					I avail of the present opportunity to offer a few lines in my own behalf, to which I beg 

leave to request your attention.
					In the month of July 1797. Mr. Joseph Yznardí the American Consul at this place appointed 

me to act as Vice Consul at the Port of Algeciras under an allowance of Sixty dollars ⅌r. month: to 

which I agreed.  After two months had expired this small Stipend was suppressed. Notwithstanding, at the request of various American Masters & Supercargos then at Algeciras, 

suing for property unjustly detained by French & Spanish Privateers, I continued in the 

Appointment, using every exertion to obtain redress and the number of Vessels detained increasing 

almost dayly. I finally resolved on continuing to act in their deffence under the most sanguine hopes 

of receiving Some Compensation from the Government of the United States for my exertions & assiduity 

on behalf of the Citizens thereof.  If it is required I shall particularize the Circumstances of those 

who I have served, & I am confident of receiving every acknowledgement from each individual.  I beg 

leave to refer you to the Honorable David Humphrys Esqr. Our Envoy at the Court of Madrid, and 

equally to Henry Preble Esqr. his Secretary of Legation for any information you may require respecting 

my Conduct during my residence at Algeciras.  Permit me if you please at same time, to mention the 

Honorable Commodor Dale, Capt Barron, Capt Bainbridge & other Officers, who have witnessed my 

Zeal & disposition to favor those who solicited my Assistance.  From a principle of attachment to the 

Interest of the United States, I have acted thus nearly Six years.  I might have otherwise employed 

my time to some advantage and probably acquired a competence to spend the remainder of my days 

with ease & tranquility. Whereas I am now destitute of means,  Under this impression I humbly implore 

the bounty of the Government of the United States thro’ you, flattering myself that my zeal & 

efforts cannot be overlooked by a Comunity universally distinguished by marks of Gratitude & 

benevolence.  The war in Europe having subsided, & my further attendance at Algeciras not being 

required, I have returned to  this place with my family.  I have authorized Mr. Marceline Gallardo to 

attend any occurrence which might happen.  I presume to expect an answer, and confide you will 

humanely second my views.  I have the honor to be with the highest respect—Sir! Your most assd. 

hume. Servt.
					
						Patrick Mullony
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
